Citation Nr: 1235942	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for rheumatoid arthritis and entitlement to service connection for a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type II diabetes mellitus.

2.  Resolving all reasonable doubt in his favor, the Veteran was exposed to herbicide agents during his active military service in the coastal waters of Vietnam.





CONCLUSION OF LAW

The Veteran's type II diabetes mellitus is presumted to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for Veterans who served in the Republic of Vietnam ("Vietnam").  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a Veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as type II diabetes mellitus, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a Veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a Veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975. 

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides. See Haas, 525 F.3d 1168. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam. VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water")) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for type II diabetes mellitus.  The Veteran contends that he was exposed to herbicides while serving aboard the USS Valley Forge while it was stationed off the coast of Vietnam.  The Veteran has reported that the ship served as a landing base for Marine helicopters.  The Veteran has indicated that although he did not go ashore he worked aboard ship offloading landing craft that had come from shore.  The Veteran stated that he would work five or six hour shifts unloading these boats and that he would be caked in mud from shore during this period.  The Veteran reported that the ship was very close to shore to reduce transit time.  

The Veteran's post service treatment records reveal that he has been diagnosed with and treated for type II diabetes mellitus.

The Veteran's service personnel records reveal that the Veteran served aboard the USS Valley Forge in 1967, 1968, and 1969.

The Board notes that the USS Valley Forge has been classified as a ship that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel during the period from September 1964 to September 1969.

Based upon the Veteran's testimony and the characterization of the Veteran's ship, the Board finds that the evidence is at least in equipoise that the Veteran was exposed to herbicides while serving in the coastal waters of Vietnam.

The Board finds that entitlement to service connection for type II diabetes mellitus is warranted.  The Veteran is currently diagnosed with type II diabetes mellitus.  The Veteran served aboard the USS Valley Forge in the close coastal waters of Vietnam.  The Veteran has competently and credibly reported that he was exposed to debris from landing craft that frequently offloaded to the ship.  Therefore, the evidence is at least in equipoise that the Veteran was exposed to herbicides while serving in the coastal waters of Vietnam.  As type II diabetes mellitus is a disability for which service connection is afforded on a presumptive basis based upon exposure to herbicides, entitlement to service connection for type II diabetes mellitus is granted.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is granted.


REMAND

The Veteran seeks entitlement to service connection for rheumatoid arthritis and entitlement to service connection for a kidney disorder.  

Review of the claims file reveals that the Veteran receives consistent treatment from VA.  At the hearing before the undersigned Veterans Law Judge, the Veteran reported that he received two-hour intravenous infusions every six weeks for his rheumatoid arthritis and that his kidney function was monitored with blood tests.  However, review of the claims file does not reveal any treatment records regarding the Veteran that are dated subsequent to December 2010.

In addition, in a statement from a VA practitioner, dated in May 2010, the Veteran was noted to receive private treatment for his rheumatoid arthritis from a Dr. M.K.  Review of the claims file does not reveal any treatment records from Dr. M.K.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete treatment records regarding the Veteran from VA dated subsequent to December 2010.  In addition, after obtaining adequate authorization, attempts must be made to obtain complete treatment records regarding the Veteran from Dr. M.K.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2010.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. M.K.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


